DETAILED ACTION

Response to Arguments
Applicant's arguments filed 03/15/2022 have been fully considered but they are not persuasive. 

Regarding Claims Rejections Under 35 U.S.C. §102
	In the Remarks (page 6, 4th paragraph), the Applicant states that the limitations included in the claimed invention are such as shown in Figs. 3 and 9 of the present application and that electronic device as claimed is restricted to a fixed device.
	The Examiner respectfully disagrees.
Note that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Broadest Reasonable Interpretation of claimed “fixed device” is not limited to the narrower examples given by Applicant’s representative in an open-ended manner in the Remarks which recites that the “fixed device” is for example (“e.g.”), fixed on a wall or placed on a surface. 
Furthermore, the Broadest Reasonable Interpretation of the claimed “fixed device” is not limited to the narrower example given in paragraph [0012] the specification which recites that the fixed device is for example (“e.g.”) a television. 
Instead, the Broadest Reasonable Interpretation of the claimed “fixed device” may encompass any electronic device such as Stafford’s device 602 which is affixed to some other object or surface such as held in the user’s hand. 


Accordingly, for at least the reasons above, Applicant’s argument is not found persuasive.
	
Furthermore, in the Remarks (page 7, last paragraph), the Applicant states that claimed electronic device is adapted to a fixed device such as a television and that the electronic device itself is driven to turn or being rotated according to the turning signal.
	The Examiner respectfully disagrees.
Note that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Broadest Reasonable Interpretation of claim is not limited to the narrower examples given by Applicant’s representative in the Remarks or provided in the specification.
As discussed above, the claimed fixed device is not limited to “a television” or a device fixed on a wall or placed on a surface. I
Furthermore, the claimed term “driven” is not limited to a physical mechanism of the electronic device being turned or rotated such as illustrated in Fig. 9 of Applicant’s disclosure. 
Instead, the Broadest Reasonable Interpretation of the claimed “driven” encompasses the display driving of the display panel of Stafford’s device 602 to display or render the image in a correct orientation. 
Accordingly, for at least the reasons above, Applicant’s argument is not found persuasive.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4,11, 13 and14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1:
Claim 1 recites the limitation "the fixed device" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claims 2-4:
	Claims 2-4 depend on claim 1 and inherit at least the same deficiency as discussed above.

Regarding claim 11:
Claim 11 recites the limitation "the fixed device" in line 17.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claims 13-14:
Claims 13-14 depend on claim 11 and inherit at least the same deficiency as discussed above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 11, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Stafford; Jeffrey Roger et al.; US 20110298829 A1].

Regarding claim 1:
	Stafford discloses:
1. A method for setting a display mode of a device [Stafford: Fig. 6: device 602] according to facial features [Stafford: Fig.6; ¶ 0056: “FIG. 6 illustrates the selection of the view orientation based on the player's facial features, according to one embodiment.”; Fig.17: process 1700; ¶ 0090: “ FIG. 17 shows the process flow for setting the orientation of a view shown on a display of a portable device in accordance with one embodiment of the invention”], comprising:
determining a relative angle of viewing a display image being displayed on an electronic device [Stafford: Fig.6: device 602] through the eyes of a user [Stafford: Fig.6; ¶ 0058: “The method calculates the angles between line 616 and lines parallel to the axes of  the display to determine the relative position of the face and the display and select the optimum orientation for view 606 in display 604”; Fig.17: operation 1706; ¶ 0091: “After operation 1704, the method flows to operation 1706 where an axis of the face is determined based on the location of the features. The features of the face that are determined may include the eyes, the mouth, the nose, lines connecting the eyes, lines connecting eyes and nose, shape of the face, glasses worn by a player, a headset on the player's head, etc” ];
and generating a turning signal [Stafford: ¶ 0095: “A View Generator creates a view and selects the proper orientation for presenting the view in the display”] according to the relative angle with respect to the user's eyes and a state of the display image being displayed on the electronic device [Stafford: Fig.6; ¶ 0058: “The method calculates the angles between line 616 and lines parallel to the axes of the display to determine the relative position of the face and the display and select the optimum orientation for view 606 in display 604”; Fig.17: operation 1708; ¶ 0092: “ After operation 1706, the method flows to operation 1708, in which the orientation of the view shown on the display of the portable device is set. The orientation is set such that the view substantially corresponds to one axis of the face”];
	wherein the electronic device is driven to turn to a specific angle according to the turning signal [Stafford: ¶ 0095: “A View Generator creates a view and selects the proper orientation for presenting the view in the display”], and the state of the display image displayed on the fixed device [Stafford: Fig. 6: device 602] indicates a state of displaying the display image under a steady static state [Stafford: Fig.6; ¶ 0056: “FIG. 6 illustrates the selection of the view orientation based on the player's facial features, according to one embodiment. The angle of device 604 in relation to the user can be roughly calculated as the angle between one of the facial feature lines and an imaginary line running down an axis of the video image. The orientation of the content on the device can be chosen by picking the nearest right angle to this calculated angle. Also, the orientation can be selected by choosing the closest angle to the horizon of the view. This latter approach is described below, but the principles of the invention can be applied to the vertical axis of the view or to different axes of the user's face”; ¶ 0060: “By running this process in real-time, a portable device can maintain the correct orientation of the content displayed to the user at all times. Setting view orientation based on image recognition provides a more robust system compared to existing systems which utilize motions sensors (gyroscopes, accelerometers)”; Examiner: The device 602 maintains the correction orientation of the content displayed to the user at all this which is construed as the claimed “steady static state”].

Regarding claim 2:
	Stafford discloses:
2. The method according to claim 1, 
	wherein the method for setting the display mode of the device is performed by a processor [Stafford: Fig.18: processor] of the electronic device [Stafford: ¶ 0035: “ Additionally, the processes can be embodied as hardware integrated into the portable device, computer-implemented methods executed on a processor of the portable device, or rendered in special programmed hardware. For example, the operations can be defined as logic that is coded onto an application-specific chip or some operations can be processed on chip and others on a general processor of the portable device”] and the processor sets up the display mode with respect to the display image after receiving the turning signal [Stafford: Claim 17: “A computer program embedded in a computer-readable storage medium, when executed by one or more processors, for setting an orientation of a view shown on a display of a portable device, the computer program comprising: program instructions for capturing an image of an area in front of the display; program instructions for identifying a location of features of a face of a person when located in the area in front of the display; program instructions for determining an axis of the face based on the location of the features; and program instructions for setting the orientation of the view shown on the display of the portable device to substantially correspond to the axis of the face”].

Regarding claim 3:
	Stafford discloses:
3. The method according to claim 1, 
	wherein the step of determining the relative angle of seeing the display image through the user's eyes further includes: 
using a camera to capture a facial image of the user [Stafford: ¶ 0045: “ Facial recognition software on the video image from camera 408 can detect one or more features of the face that can be used to determine the face's orientation”; ¶ 0053: “n FIG. 5A, camera 506 takes video images of the area in front of the camera, which includes the player's face. Device 502 is being held in an upright position. The face recognition algorithm in device 502 has analyzed the video images from camera 506 to detect the position of the player's eyes, causing the device 502 to show view 504 in portrait mode”];
	positioning facial organs [Stafford: ¶ 0057: “After analyzing the image of player 612 the portable device has detected the eyes and the mouth of the player, which is represented in iconic symbol 620 where the eyes and mouth are represented by crosses”];
	 determining positions of the user's eyes according to the positioned facial organs so as to obtain a direction of a line between the eyes [Stafford: ¶ 0057: “ Line 616 is formed by connecting the eyes together. “];
	 and obtaining the relative angle between the line of the eyes and a device direction of the electronic device [Stafford ¶ 0058: “The method calculates the angles between line 616 and lines parallel to the axes of the display to determine the relative position of the face and the display and select the optimum orientation for view 606 in display 604”].

Regarding claim 4:
	Stafford discloses:

	wherein the method for setting display mode of the device is performed by a processor of the electronic device and the processor sets up the display mode with respect to the display image after receiving the turning signal [Stafford: ¶ 0035: “ Additionally, the processes can be embodied as hardware integrated into the portable device, computer-implemented methods executed on a processor of the portable device, or rendered in special programmed hardware. For example, the operations can be defined as logic that is coded onto an application-specific chip or some operations can be processed on chip and others on a general processor of the portable device”; Claim 17].

Regarding claim 11:
	Stafford discloses:
11. An electronic device [Stafford: Fi6: device 602]  that operates a method for setting device display mode of a device [Stafford: Fi6: device 602]  according to facial features [Stafford; Fig.6; ¶ 0056: “FIG. 6 illustrates the selection of the view orientation based on the player's facial features, according to one embodiment.”; Fig.17: process 1700; ¶ 0090: “ FIG. 17 shows the process flow for setting the orientation of a view shown on a display of a portable device in accordance with one embodiment of the invention”], comprising: 
a processor [Stafford: Fig.18: processor];
	a display unit [Stafford: Fig.18: display] being electrically connected with the processor [Stafford: Fig.18; Claim 17: “computer program embedded in a computer-readable storage medium, when executed by one or more processors, for setting an orientation of a view shown on a display of a portable device”; Examiner: The processor is necessarily connected at least indirectly to the display since the processor executes a program for setting an orientation of the display.] and used to generate a display image [Stafford; Claim 17: “computer program embedded in a computer-readable storage medium, when executed by one or more processors, for setting an orientation of a view shown on a display of a portable device”; Fig.6: view 606];
	 and a camera unit [Stafford: Fig.18: front camera and/or IR camera] being electrically connected with the processor and used to capture a facial image of a user [Stafford: Fig.18; ¶ 0013: “The computer program includes program instructions for capturing an image of the area in front of the display”; Examiner: The processor execute the program which instructs the camera to capture the area in front of the display. Accordingly, the processor is necessarily at least indirectly connected to the camera; Fig.6];
	 wherein the processor [Stafford: Fig.18: processor] performs the method for setting display mode of the device [Stafford: Fi6: device 602] according to the facial features [Stafford; Fig.6; ¶ 0056: “FIG. 6 illustrates the selection of the view orientation based on the player's facial features, according to one embodiment.”; Fig.17: process 1700; ¶ 0090: “ FIG. 17 shows the process flow for setting the orientation of a view shown on a display of a portable device in accordance with one embodiment of the invention”], the method includes: 
determining a relative angle of seeing the display image through the user's eyes [Stafford: Fig.6; ¶ 0058: “The method calculates the angles between line 616 and lines parallel to the axes of  the display to determine the relative position of the face and the display and select the optimum orientation for view 606 in display 604”; Fig.17: operation 1706; ¶ 0091: “After operation 1704, the method flows to operation 1706 where an axis of the face is determined based on the location of the features. The features of the face that are determined may include the eyes, the mouth, the nose, lines connecting the eyes, lines connecting eyes and nose, shape of the face, glasses worn by a player, a headset on the player's head, etc” ];
	 and generating a turning signal [Stafford: ¶ 0095: “A View Generator creates a view and selects the proper orientation for presenting the view in the display”] according to the relative angle [Stafford: Fig.6; ¶ 0058: “The method calculates the angles between line 616 and lines parallel to the axes of the display to determine the relative position of the face and the display and select the optimum orientation for view 606 in display 604”; Fig.17: operation 1708; ¶ 0092: “ After operation 1706, the method flows to operation 1708, in which the orientation of the view shown on the display of the portable device is set. The orientation is set such that the view substantially corresponds to one axis of the face”],
wherein the electronic device is driven to turn to a specific angle when the processor receives the turning signal [Stafford: ¶ 0095: “A View Generator creates a view and selects the proper orientation for presenting the view in the display”], and the state of the display image displayed on the fixed device [Stafford: Fig. 6: device 602], and the state of the display image displayed on the fixed device [Stafford: Fig. 6: device 602] indicates a state of displaying the image under a steady static state [Stafford: Fig.6; ¶ 0056: “FIG. 6 illustrates the selection of the view orientation based on the player's facial features, according to one embodiment. The angle of device 604 in relation to the user can be roughly calculated as the angle between one of the facial feature lines and an imaginary line running down an axis of the video image. The orientation of the content on the device can be chosen by picking the nearest right angle to this calculated angle. Also, the orientation can be selected by choosing the closest angle to the horizon of the view. This latter approach is described below, but the principles of the invention can be applied to the vertical axis of the view or to different axes of the user's face”; ¶ 0060: “By running this process in real-time, a portable device can maintain the correct orientation of the content displayed to the user at all times. Setting view orientation based on image recognition provides a more robust system compared to existing systems which utilize motions sensors (gyroscopes, accelerometers)”; Examiner: The device 602 maintains the correction orientation of the content displayed to the user at all this which is construed as the claimed “steady static state”].

Regarding claim 13:
	Stafford discloses:
13. The electronic device according to claim 11, 
	wherein, after the processor receives the turning signal, a driving mechanism of the electronic device is driven to turn to a specific angle [Stafford: ¶ 0058: “he method calculates the angles between line 616 and lines parallel to the axes of the display to determine the relative position of the face and the display and select the optimum orientation for view 606 in display 604.”].

Regarding claim 14:
	Stafford discloses:
14. The electronic device according to claim 11, 
	wherein the step of determining the relative angle of seeing the display image through the user's eyes further includes: 
using the camera unit to capture the facial image of the user [Stafford: ¶ 0045: “ Facial recognition software on the video image from camera 408 can detect one or more features of the face that can be used to determine the face's orientation”; ¶ 0053: “n FIG. 5A, camera 506 takes video images of the area in front of the camera, which includes the player's face. Device 502 is being held in an upright position. The face recognition algorithm in device 502 has analyzed the video images from camera 506 to detect the position of the player's eyes, causing the device 502 to show view 504 in portrait mode”];
	 positioning facial organs [Stafford: ¶ 0057: “After analyzing the image of player 612 the portable device has detected the eyes and the mouth of the player, which is represented in iconic symbol 620 where the eyes and mouth are represented by crosses”];
[Stafford: ¶ 0057: “ Line 616 is formed by connecting the eyes together. “];
	 and obtaining the relative angle between the line of eyes and a device direction of the electronic device [Stafford ¶ 0058: “The method calculates the angles between line 616 and lines parallel to the axes of the display to determine the relative position of the face and the display and select the optimum orientation for view 606 in display 604”].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

[Lim; Sungmin et al., US 20200293255 A1] discloses:
	“A display apparatus and a control method thereof are provided. The display apparatus includes: a display, a driver configured to rotate the display between a horizontal arrangement state in which a width of the display is greater than a height of the display, and a vertical arrangement state in which the height of the display is greater than the width of the display; and a processor configured to execute instructions to: identify an object included in an image, identify whether the image is an image of a horizontal type or an image of a vertical type based on the identified object, and based on an arrangement state of the display and the identified type of the image, control the driver to rotate the display”, as recited in the abstract.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897. The examiner can normally be reached Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623